United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Long Beach, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-565
Issued: September 22, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 11, 2007 appellant filed a timely appeal from an October 16, 2007 Office
of Workers’ Compensation Programs’ nonmerit decision. Because more than one year has
elapsed between the last merit decision dated December 4, 2006 and the filing of this appeal on
December 11, 2007, the Board lacks jurisdiction to review the merits of appellant’s claim
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the refusal of the Office to reopen appellant’s case for further
consideration of the merits constituted an abuse of discretion.
FACTUAL HISTORY
On April 13, 2004 appellant, a 21-year-old baggage screener, filed an occupational
disease claim alleging that she developed a right-sided carpal tunnel condition causally related to

employment factors. The Office accepted the claim for right wrist tendinitis, right carpal
syndrome and right cubital tunnel syndrome.
In a report dated June 21, 2006 report, Dr. John C. Norton, a general practitioner, advised
that appellant was unable to lift heavy objects at her job. Based on his examination, he stated
that appellant’s current repetitive cumulative trauma at work was the cause of right wrist
tendinitis in addition to suspected right hand carpal tunnel syndrome. Dr. Norton released
appellant to return to modified duty with restrictions of no repetitive grasping with the right hand
for more than 30 minutes per hour, per 8-hour day, and no repetitive right hand motion for more
than 30 minutes per hour, per 8-hour day. In a July 25, 2006 report, he reiterated his findings
and work restrictions.
In a September 18, 2006 work status form, Dr. Jay Vogel, a specialist in orthopedic
surgery, noted “a moderate degree of carpal tunnel syndrome.” He indicated with a checkmark
that appellant’s temporary total disability was extended to October 16, 2006.
In an October 10, 2006 CA-7 time analysis form, the employing establishment indicated
that appellant returned to work on July 27, 28 and 31, 2006. By letter dated August 17, 2006, it
informed appellant that it was placing her in absent-without-leave (AWOL) status because she
failed to report to work on August 2, 2006. The employing establishment had advised appellant
that it would be able to accommodate the work restrictions imposed by Dr. Norton and had
attempted to contact her by telephone several times. However, appellant did not answer the calls
or return voice mail messages. Moreover, she did not submit medical documentation to
substantiate her continued absence from work. The employing establishment advised appellant
that it was considering formal disciplinary action against her.
Appellant submitted CA-7 forms requesting compensation for wage loss for the period
August 1 to October 14, 2006.
In an October 24, 2006 memorandum, the employing establishment stated that appellant
had returned to work on July 27, 2006 but stopped work again on July 31, 2006 because the job
required her to write. The employing establishment advised appellant that she needed to submit
additional medical evidence to support her claim of total disability.
By letter dated October 19, 2006, the Office asked appellant to submit rationalized
medical evidence establishing her disability for the period claimed. It informed her that she
needed to provide evidence showing either a change in the nature and extent of the injury-related
condition, or a change in the nature and extent of the light-duty requirements.
On October 23, 2006 the employing establishment requested additional medical and
factual evidence from appellant. It had received medical documentation from appellant
supporting total disability after she filed her claim in April 2006, in addition to work restrictions
from her treating physician. The employing establishment stated that it was not able to locate a
job accommodating her work restrictions until July 26, 2006. It stated:
“On July 26, 2006 we contacted you to offer you a limited[-]duty position taking
into consideration your medical restrictions imposed by your physician. Your
limited[-]duty position consisted of holding a clipboard and counting the luggage
2

opened by screeners in the baggage area, to include light clerical duties in the
admin[istrative] office as needed. You accepted the assignment and reported for
duty on July 27[, 2006] and worked the entire shift as well as July 28, 2006, for a
total of 16 hours. On July 31[, 2006] you worked for 1.5 hours and went home ill
and called out sick on August 1, 2006. You came into work on August 2, 2006
and worked 2.0 hours before going home ill again. You did not indicate that your
illness was work related.
“On August 2[, 2006] you provided us with another doctor’s note dated
August 1, 2006. Your medical restrictions included no lifting of over 10 pounds
and no grasping or right hand motion for longer than 15 minutes at a time. [Your
supervisor] met with you and assured you that your limited[-]duty position would
still fall within your medical restrictions. You failed to report for duty on
August 3, 2006.”
The employing establishment asked appellant to provide additional medical
documentation to substantiate her absence from work. It also asked her to indicate what specific
event, incident or exposure occurred to cause a worsening of her work-related injury.
By letter dated November 17, 2006, the employing establishment formally charged
appellant with being AWOL for the period August 3 to September 19, 2006.
By decision dated December 4, 2006, the Office denied appellant’s claim for a recurrence
of disability due to her accepted right wrist conditions. It found that she failed to establish either
a change in the nature and extent of her injury-related condition or a change in the nature and
extent of her light-duty requirements.
By letter dated March 9, 2007, appellant requested reconsideration. She submitted an
October 20, 2006 chiropractor report; x-ray and electrodiagnostic tests dated September 23,
2006; and a September 21, 2006 report from Dr. T. Eric Yokoo, Board-certified in psychiatry
and neurology. Appellant also submitted reports from Dr. Vogel dated September 18, 2006 to
January 22, 2007. Dr. Yokoo advised that appellant had been off work since July 31, 2006 due
to injuries to her right wrist and hand. He stated that she complained of constant pain in her right
wrist and hand, radiating up the shoulder with numbness and tingling. Dr. Yokoo opined that the
injuries that led to appellant’s current disability were causally related to the cumulative effects of
her work exposure while employed at the employing establishment.
Dr. Vogel reviewed the history of appellant and noted that she returned to work with
restrictions in July 2006. He noted that, when she returned to work, her wrist pain was
aggravated and she experienced increased pain. Dr. Vogel stated:
“[Appellant] complains of occasional pain and discomfort in the right wrist that
travels to the arm and to the hand and fingers. She complains of numbness and
tingling in the shoulder, arm, hand and fingers. The pain increases with lifting
and squeezing. [Appellant] is able to lift five pounds, with difficulty.

3

“The patient complains of occasional pain and discomfort in the right hand that
varies with activity. The pain travels to the fingers with numbness and tingling.
The pain increases with lifting, squeezing and gripping.”
On November 13, 2006 Dr. Vogel noted that appellant continued to be symptomatic with
pain and discomfort in the right wrist extending up the arm to shoulder and neck. He stated that
she had numbness and tingling in the palm of the hand, with squeezing, bending, lifting or
twisting aggravating the pain. Dr. Vogel advised that the pain in appellant’s hand radiated from
her wrist. On December 11, 2006 he noted that she had not returned to work since her last visit
and remained on temporary total disability. Dr. Vogel reiterated the diagnosis of carpal tunnel
syndrome and advised that appellant was three months pregnant. In January 22 and March 19,
2007 reports, he reiterated his findings and conclusions.
By decision dated September 11, 2007, the Office denied appellant’s application for
review on the grounds that it neither raised substantive legal questions nor included new and
relevant evidence sufficient to require the Office to review its prior decision.
LEGAL PRECEDENT
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that the Office erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not previously considered by the Office; or by submitting
relevant and pertinent evidence not previously considered by the Office.1 Evidence that repeats
or duplicates evidence already in the case record has no evidentiary value and does not constitute
a basis for reopening a case.2 When a claimant fails to meet one of the above standards, it is a
matter of discretion on the part of the Office whether to reopen a case for further consideration
under section 8128(a) of the Federal Employees’ Compensation Act.3
ANALYSIS
The Board has duly reviewed the case record and finds that the refusal of the Office to
reopen appellant’s case for further consideration of the merits pursuant to 5 U.S.C. § 8128(a),
constituted an abuse of discretion. In the present case, appellant requested reconsideration of the
Office’s December 4, 2006 decision denying compensation for a recurrence of disability
beginning August 3, 2006. In support of her request, she submitted reports from Drs. Vogel and
Yokoo. In his September 18, 2006 report, Dr. Vogel stated that when appellant returned to work
with restrictions in July 2006 her wrist pain was aggravated and she experienced increased pain.
He related complaints of occasional pain and discomfort in the right wrist radiating to the right
arm, hand and fingers. Dr. Vogel stated that appellant complained of numbness and tingling in
the shoulder, arm, hand and fingers which increased with lifting and squeezing. Dr. Yokoo
noted that appellant had been off work since July 31, 2006 due to injuries to her right wrist and
1

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

2

Howard A. Williams, 45 ECAB 853 (1994).

3

Joseph W. Baxter, 36 ECAB 228, 231 (1994).

4

hand and complained of constant pain in her right wrist and hand, radiating up through the
shoulder with numbness and tingling. He opined that the injuries that led to her current disability
were causally related to the cumulative effects of her work exposure while employed at the
employing establishment. The Board finds that these reports, which indicated that appellant
experienced a worsening of her accepted right wrist condition when she returned to work in
July 2006, constitute relevant and pertinent evidence not previously considered by the Office in
regard to the issue of whether appellant sustained a recurrence of disability on August 3, 2006.
Therefore, the refusal of the Office to reopen appellant’s case for further consideration of the
merits of her claim constituted an abuse of discretion.4 The Board therefore reverses the
September 11, 2007 decision and the case is remanded for a review of the merits of appellant’s
claim and any other proceedings deemed necessary by the Office, to be followed by an
appropriate decision.
CONCLUSION
The Board finds that the Office abused its discretion by refusing to reopen appellant’s
case for further consideration of the merits.
ORDER
IT IS HEREBY ORDERED THAT the September 11, 2007 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further proceedings by
the Office consistent with this decision.
Issued: September 22, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
4

Carol Cherry (Donald Cherry), 47 ECAB 658 (1996).

5

